—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered March 8, 1993, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts).
Upon pleading guilty to criminal sale of a controlled substance in the third degree and two counts of criminal posses*916sion of a controlled substance in the third degree, defendant was sentenced to three concurrent terms of imprisonment of 6 to 18 years. Defendant’s only contention on appeal is that this sentence is harsh and excessive. Not only did defendant plead guilty knowing that he would receive the sentence ultimately imposed by County Court, but his plea was in satisfaction of three separate indictments charging him with eight drug-related felonies. In addition, it cannot be said that County Court failed to perform the delicate balancing necessary to accommodate the public and private interests involved in the sentencing process. Given these circumstances, we find no reason to disturb the sentenced imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.